Taliaferro, J.
There is a motion to dismiss this appeal on the ground that there was no final judgment rendered in the court below from which au appeal can be taken, and no judgment ax>pearing in the record dismissing plaintiff’s action.
The order sustaining the exception to the jurisdiction of the court and dismissing the action is followed by an order of appeal granted on motion in open court on the part of the plaintiff, to which is immediately subjoined, after the words “ minutes signed,” the official signature of the judge. We think the signature of the judge was appended merely as attesting the correctness of the minutes of the court, and is not to bo regarded as his signature to a final judgment. The motion must therefore prevail, and it is accordingly ordered that the appeal he dismissed at costs of appellant.